Scates, Justice, delivered the following separate opinion: I concur in "all the resolutions of the Court, except the last, affirming the decision of the Court below, in sustaining the motion to dismiss for want of jurisdiction. Jamison Samuel had a right to enter half appearance, to object to the sufficiency of the service as to himself, which he did, and sustained, by showing that the property levied on did not belong to him, and that for want of a levy, or service on a garnishee, the publication of notice of the pendency of the suit was not such a service as would entitle the plaintiff to proceed. Having done this, he was not in Court, and had no right to make any other motion, without entering some appearance. In the order of pleading, the first plea would be to the jurisdiction of the Court. (1) But for this purpose, he must admit or waive service of notice. The actual personal service of the attachment would supersede the necessity of service by levy and publication, and the suit would proceed as an ordinary one. (2) The defendant cannot, therefore, appear and plead to the jurisdiction a want of service, when he waives service by that very appearance. If, then, by the appearance to make the plea, he remove the grounds of the plea, it was error in the Court to sustain it. It would also be erroneous for the Court, of its own mere motion, to nonsuit a plaintiff before service, actual, or constructive, if he was not in default in prosecuting his suit. Again, there is no distinction, as to the jurisdiction of the Court before service, between actions in which actual or constructive service is to be made. In neither would the jurisdiction to entertain the suit, be ousted by a failure, inability, or neglect to serve the process. In both the service is indispensable, to give the Court jurisdiction to proceed to adjudicate. Whether, therefore, the motion or plea to the jurisdiction is a waiving of service by appearance, or not, the Court had jurisdiction over the cause of action to award other process to obtain service, so as to give it jurisdiction over the person or property. (1) A contrary doctrine would enable a defendant in any suit, before service, to come in and dismiss it on the same ground, for want of jurisdiction! I am, therefore, of opinion that the judgment below, dismissing the suit for want of jurisdiction, ought to be reversed. ■Judgment affirmed.   1 Chit. Plead. 474.    R. L. 82; Gale’s Stat. 63, § 1, 7.    R. L. 88; Gale’s Stat. 68, § 14,73, 5 30.